Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 				Reason for Allowance
Claims 1-4 and 6-17 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. 
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein each solid optical material element of said first set of solid optical material elements comprises an outer wall, wherein light is partially confined to said core by glancing reflection from at least one said wall of said solid optical material elements in combination with the rest of the limitations of the base claim.  
Claim 13 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious 
 wherein each said outer solid ring region of said first set of solid optical material elements comprises a diameter that brings at least one of its interior modes into resonance with at least one higher order mode (HOM) of said core, and thereby increases the propagation loss of said at least one HOM in combination with the rest of the limitations of the base claim.  
Claim 14 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious . wherein said core is co-doped with material to reduce its index to that of said undoped optical material in combination with the rest of the limitations of the base claim.

Claim 16 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious and a length of a second set of optical material elements located within said background material and distributed around said core, wherein said second set of optical material elements comprises an index of refraction (nbarrier) below that of nbg in combination with the rest of the limitations of the base claim.  
Claim 17 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein at least one solid optical material element of said first set of solid optical material elements has a diameter that tunes a mode of said outer solid ring region such that an unwanted higher order mode (HOM) in said core is coupled to a mode supported within the interior of at least one solid optical material element of said first set of solid optical material elements in combination with the rest of the limitations of the base claim.  

Claims 2-4, 6-12, and 15 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KAVEH C KIANNI/Primary Examiner, Art Unit 2883